DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 9-11 have incorrect preambles.  The preambles are from the product claims when they should refer back to the method.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 8, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shitama et al (US 8,740,479 B2).  Shitama teaches a fiber optic cable harness assembly and method of making the same (1A-B, Figs. 1-10) comprising:
a splice assembly (part of each 1A-B) including:
a first fiber optic cable section (14) comprising a first plurality of optical fibers, and a second fiber optic cable section (3a) comprising a second plurality of optical fibers, wherein the first fiber optic cable section (14) comprises a plurality of pigtail cables (short-length embedded fibers, C3 L44-52) and wherein the second fiber optic cable section (3a) comprises a multi-fiber cable (2) comprises a jacket (4 with 5), and wherein a portion of the jacket (portion 5) is split to form a split jacket section (5) (the aramid fibers are being considered “a portion of the jacket”, which encompasses 4 with 5);
a plurality of splice joints (S) joining ends of the first plurality of optical fibers (14) with ends of the second plurality of optical fibers (3a) to form a plurality of fusion spliced optical fibers (S) (C3 L44-53); and
a splice protector (16) applied onto the plurality of splice joints (S) (C3 L53 – C4 L13);
a furcation (8-10) assembly applied onto the splice assembly, the furcation assembly (8-10) including:
a furcation housing (8) having a length, wherein the furcation housing (8) covers a portion of the splice protector (16) (see Fig. 9); and
a boot (10) coupled to the furcation housing (8), wherein the boot (10) covers a remainder of the splice protector (16) that protrudes from the furcation housing (8-9) (see Fig. 9);
wherein the boot (10) has a head portion (9) and a tail portion (part of 10 behind 9), wherein the head portion (9) covers the remainder of the splice protector (16) that protrudes from the furcation housing (8) (see Fig. 9);
wherein the tail portion (part of 10) covers the split jacket section (5) of the jacket (4, 5) (the tail, part of 10 can be defined as the section that covers 5) (see Fig. 9); and
wherein the splice protector (16) has a length less than 30 mm (C4 L10-13).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shitama.  Shitama teaches the assembly and method previously discussed.  Shitama does not state how far the protector protrudes from the end of the furcation housing or the length between the pigtail cables and an end of the protector or the length of the furcation assembly.
It would have been obvious to one of ordinary skill in the art at the time of effective filing to discover a range that includes less than 3 mm for how much the protector protrudes from the end of the furcation housing since the figures show a protector that just barely extends past the furcation housing (see Fig. 3a for example) and since it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” Similarly, the length between the pigtail cables and end of the protector is shown in the figures as being very short (also shown in Fig. 3a) and since it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  Finally, the entire furcation assembly appears to be about twice as long as the protector, which would put it in the 60mm range, right in the middle of the claimed furcation length range of 40 to 88mm and since it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shitama as applied to claim 8 above, and further in view of Buckelew et al (US 6,498,882 B1).
Shitama teaches the method previously discussed.
Shitama does not teach expressly assigning a sequential number to a plurality of optical fibers; pairing each of the plurality of optical fibers to form a first set and second set of optical fiber pairs; wherein the first set of optical fiber pairs comprise odd optical fiber pairs and the second set of optical fiber pairs comprise even optical fiber pairs; arranging the first set of optical fiber pairs and the second set of optical fiber pairs in an alternating arrangement; and ribbonizing the alternating arrangement to form an optical fiber ribbon.
Buckelew teaches assigning a sequential number to a plurality of optical fibers (C numbers, Fig. 1); pairing each of the plurality of optical fibers to form a first set and second set of optical fiber pairs (Fig. 2b); wherein the first set of optical fiber pairs comprise odd optical fiber pairs and the second set of optical fiber pairs comprise even optical fiber pairs (Fig. 2b); arranging the first set of optical fiber pairs and the second set of optical fiber pairs in an alternating arrangement (Fig. 4); and ribbonizing the alternating arrangement to form an optical fiber ribbon (C6 L45 – C7 L4).
Shitama and Buckelew are analogous art because they are from the same field of endeavor, optical cables.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the order of fibers in the ribbon at the splice joint or connector since Shitama states different connector type can be used (C6 L54 – C7 L2).
The motivation for doing so would have been to rearrange channel order of fibers to match a customer required channel order (Buckelew, C6 L62 – C7 L4).

Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shitama and Nhep (US 8,573,855 B2).
Shitama teaches a fiber optic cable harness assembly (1A-B, Figs. 1-10) comprising:
a splice assembly (part of each 1A-B) including:
a first fiber optic cable section (14) comprising a first plurality of optical fibers, and a second fiber optic cable section (3a) comprising a second plurality of optical fibers, wherein the first fiber optic cable section (14) comprises a plurality of pigtail cables (short-length embedded fibers, C3 L44-52) and wherein the second fiber optic cable section (3a) comprises a multi-fiber cable (2) comprises a jacket (4 with 5), and wherein a portion of the jacket (portion 5) is split to form a split jacket section (5) (the aramid fibers are being considered “a portion of the jacket”, which encompasses 4 with 5);
a plurality of splice joints (S) joining ends of the first plurality of optical fibers (14) with ends of the second plurality of optical fibers (3a) to form a plurality of fusion spliced optical fibers (S) (C3 L44-53); and
a splice protector (16) applied onto the plurality of splice joints (S) (C3 L53 – C4 L13);
a furcation (8-10) assembly applied onto the splice assembly, the furcation assembly (8-10) including:
a furcation housing (8) having a length, wherein the furcation housing (8) covers a portion of the splice protector (16) (see Fig. 9); and
a boot (10) coupled to the furcation housing (8), wherein the boot (10) covers a remainder of the splice protector (16) that protrudes from the furcation housing (8-9) (see Fig. 9);
wherein the boot (10) has a head portion (9) and a tail portion (part of 10 behind 9), wherein the head portion (9) covers the remainder of the splice protector (16) that protrudes from the furcation housing (8) (see Fig. 9);
wherein the tail portion (part of 10) covers the split jacket section (5) of the jacket (4, 5) (the tail, part of 10 can be defined as the section that covers 5) (see Fig. 9); and
wherein the splice protector (16) has a length less than 30 mm (C4 L10-13).
Shitama does not teach expressly a plurality of first connectors individually coupled to the plurality of pigtail cables; and a second connector coupled to the multi-fiber cable.
Nhep teaches an optical assembly that goes from a first side with a plurality of first individual connectors (22, Fig. 1) to a second connector (18) coupled to a multi-fiber cable (12).
Shitama and Nhep are analogous art because they are from the same field of endeavor, fiber optic harnesses.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the ends of Shitama to include individual connectors at one end a multi-fiber connector on the other end as taught by Nhep.
The motivation for doing so would have been to allow the harness employed for actual use in the field (Nhep, C2 L50 – C3 L7).
Regarding claims 14, 17 and 18:  Shitama and Nhep teach the assembly previously discussed.  Shitama and Nhep do not state how far the protector protrudes from the end of the furcation housing or the length between the pigtail cables and an end of the protector or the length of the furcation assembly.
It would have been obvious to one of ordinary skill in the art at the time of effective filing to discover a range that includes less than 3 mm for how much the protector protrudes from the end of the furcation housing since the figures show a protector that just barely extends past the furcation housing (see Fig. 3a for example) and since it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” Similarly, the length between the pigtail cables and end of the protector is shown in the figures as being very short (also shown in Fig. 3a) and since it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  Finally, the entire furcation assembly appears to be about twice as long as the protector, which would put it in the 60mm range, right in the middle of the claimed furcation length range of 40 to 88mm and since it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2874